Broyles, O. J.
It is well settled by repeated decisions of the Supreme Court and of this court that before an applicant can have obstructions removed from a private way, under the Code, § 83-119, he must show not only that there has been an uninterrupted use of it for more than seven years, and that he has kept it open and in repair, but that it is not more than fifteen feet wide, and is the same fifteen feet originally appropriated. Collier v. Farr, 81 Ga. 749 (7 S. E. 860); Aaron v. Gunnels, 68 Ga. 528; Woolbright v. Cureton, 76 Ga. 107; Johnson v. Sams, 136 Ga. 448 (71 S. E. 891); Forrester v. McKaig, 144 Ga. 702 (87 S. E. 1060); Seaboard Air-Line Ry. Co. v. Broken, 55 Ga. App. 368 (2) (190 S. E. 203). In the instant case the evidence failed to show that the private way was not more than fifteen feet wide. Accordingly, the judgment of the ordinary requiring the obstructions to be removed was contrary to law and the evidence; and the judge of the superior oourt erred in dismissing the certiorari.

Judgment reversed.


Maolntyre and, Guerry, JJ., concur.